Proceeding pursuant to article 78 of the CPLR to review respondent’s determination dated May 20, 1971, which found petitioner, a licensed real estate broker, guilty of untrustworthiness and admonished her that any future occurrence similar to the one in question will result in revocation of her license. Determination annulled, without costs. In our opinion the record is completely barren of any proof that petitioner accepted listings for apartment rentals knowing of the restrictions of the landlords as to color (see Matter of Chiaino V. Lomenzo, 26 A D 2d 469). Rabin, P. J., Munder, Martuscello, Latham and Benjamin, JJ., concur.